DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-5, 7-8 and 10-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/3/22.
Applicant's election with traverse of Group 2, claims 23-27 and 29 in the reply filed on 1/3/22 is acknowledged.  The traversal is on the ground(s) that restriction is based on broad statements and that there is not enough factual development in the requirement to determine whether there is any actual sufficient distinctness between the groups.  This is not found persuasive because as previous stated The inventions are independent or distinct, each from the other because: Inventions I and Il are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (8) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and modes of operation that are mutually exclusive. Invention I is directed to a device for monitoring a physiological parameter comprising a substrate with conductive and non-conductive portions, a conductive sensor, and a double-sided composite adhesive attached to the substrate and the sensor to be adhered to the skin of the subject for conductive signal communication, whereas Invention Il is directed to a device and system for monitoring physiological parameters comprising a flexible circuit embedded in a flat elastic substrate comprising an anisotropically conductive adhesive and at least one sensor mounted in the bottom surface for electrical or optical communication, and at least one memory module for accepting/storing data, at least one data communication module, and a control module for receiving commands to implement transfer of data. 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted in this case has/have been acknowledged and is/are being considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of the priority application.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 23-26 and 29 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Paquet et al. (U.S. Pub. 2012/0029306 hereinafter “Paquet”).
Regarding claim 23, Paquet discloses a device for monitoring physiological parameters of a patient (e.g. 20) comprising: a flexible circuit (e.g. 26) embedded in a flat elastic substrate having a top surface and a bottom surface (e.g. see Fig. 2B), the flexible circuit having (i) at least one sensor (e.g. 28) mounted in the bottom surface of the flat elastic substrate, the at least one sensor being capable of electrical or optical communication with the patient (e.g. see Fig. 2B), (ii) at least one signal processing module (e.g. 202) for accepting signals from the at least one sensor and transforming such signals for storage as patient data; (iii) at least one memory module (e.g. 210, 219) for accepting and storing patient data, (iv) at least one data communication module (e.g. 207) for transferring stored patient data to an external device, and (v) a control module (e.g. 202) for controlling the timing and operation of the at least one sensor, the at least one signal processing module, the at least one memory module, and the at least one data communication module, the control module capable of receiving commands to implement transfer of patient data by the at least one data communication module and to erase and/or wipe patient data from the at least one memory module (e.g. ¶¶ 42-49); and an anisotropically conductive adhesive removably attached to the bottom surface of the flat elastic substrate, the anisotropically conductive adhesive capable of adhering to skin of the patient and of conducting an electrical signal substantially only in a direction perpendicular to the bottom surface of the flat elastic substrate (e.g. ¶49).
Regarding claim 24, Paquet further discloses wherein said at least one sensor includes an electrode for measuring electrical signals from said patient's heart and an optical blood oxygen sensor (e.g. ¶12).
Regarding claim 25, Paquet further discloses wherein said at least one data communication module is capable of transmitting said patient data by wireless signals to an external device (e.g. ¶¶31, 34 and 36).
Regarding claim 26, Paquet further discloses wherein said external device receiving said patient data is a signal relay device (e.g. ¶¶9, 36).
Regarding claim 29, Paquet discloses a system for monitoring physiological parameters of a patient (e.g. 20) comprising: a flexible circuit (e.g. 26) embedded in a flat elastic substrate having a top surface and a bottom surface (e.g. see Fig. 2B), the flexible circuit having (i) at least one sensor (e.g. 28) mounted in the bottom surface of the flat elastic substrate, the at least one sensor being capable of electrical or optical communication with the patient, (ii) at least one signal processing module (e.g. 202) for accepting signals from the at least one sensor and transforming such signals for storage as patient data; (iii) at least one memory module (e.g. 210, 219) for accepting and storing patient data, (iv) at least one data communication module (e.g. 207) for transferring stored patient data to an external device, and (v) a control module (e.g. 202) for controlling the timing and operation of the at least one sensor, the at least one signal processing module, the at least one memory module, and the at least one data communication module, the control module capable of receiving commands to implement transfer of patient data by the at least one data communication module and to erase and/or wipe patient data from the at least one memory module (e.g. ¶¶42-49); an anisotropically conductive adhesive removably attached to the bottom surface of the flat elastic substrate, the anisotropically conductive adhesive capable of adhering to skin of the patient and of conducting an electrical signal substantially only in a direction perpendicular to the bottom surface of the flat elastic substrate (e.g. 49); and a computer (e.g. 100) for accepting patient data from said data communication module and for displaying the patient data and/or for generating an alert if values of patient data exceed predetermined limits (e.g. ¶¶32-36).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paquet as applied to claims 23-26 and 29 above, and further in view of Nakata et al. (U.S. Pub. 2013/0030257 hereinafter “Nakata”).
Regarding claim 27, Paquet discloses the claimed invention except for the use of wireless power.  However, Nakata teaches that it is known to use wireless power to power a flexible sensing system as set forth in Paragraph 318 to provide a means for powering the device without the need for any other wires or cables.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Paquet, with wireless power as taught by Nakata, since such a modification would provide the predictable results of providing power to the sensor system without the need for wires or cables.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792